Citation Nr: 0639962	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  05-03 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1. Entitlement to an increased rating for anxiety and 
depression, currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for residuals of a 
cervical spine fracture, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from November 1945 to July 
1946 and November 1950 to September 1951.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision in 
which the RO, inter alia, denied the veteran's claims for 
ratings in excess of 10 percent for anxiety and depression 
and for residuals of a cervical spine fracture.  The veteran 
filed a notice of disagreement (NOD) in November 2004, and 
the RO issued a statement of the case (SOC) in January 2005. 
The appellant filed a substantive appeal (via VA Form 9, 
Appeal to Board of Veterans' Appeals) in February 2005.

In February 2005, the veteran presented testimony during a 
hearing before RO personnel; a transcript of that hearing is 
of record.  Although the veteran had requested a Board 
hearing in his November 2004 NOD, he withdrew his request for 
such a hearing in May 2006.

In March 2006, a Deputy Vice Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006). 

In June 2006, the Board remanded both claims to the RO for 
additional development.  At that time, the Board also denied 
a claim for a compensable rating for scars of the groin area; 
hence, only the issues set forth on the title page remain on 
appeal.  After completing the requested action, the RO 
continued the denial of each claim, as reflected in a 
September 2006 supplemental statement of the case (SSOC), and 
returned these matters to the Board for further appellate 
consideration..



FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2. The veteran's service-connected anxiety and depression 
results in little, if any, occupational or social impairment, 
with symptoms that are mild or transient and controlled by 
medication taken as needed.

3.  Range of motion of the veteran's cervical spine includes 
normal forward flexion, and only slightly limited lateral 
flexion and rotation, and combined range of motion to 230 
degrees; there are no cervical spine deformities, normal 
posture, gait, and curvature, no muscle spasm or guarding, 
and no associated neurological abnormalities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 for anxiety and 
depression are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.130, Diagnostic Code (DC) 9400 (2006).

2. The criteria for a rating in excess of 10 percent for 
residuals of a cervical spine fracture are not met. 38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, 
4.71a , General Rating Formula for Evaluating Disabilities of 
the Spine (2004-2006); 38 C.F.R. § 3.71a, Diagnostic Code 
5290 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

The April and July 2004 pre-rating letters notified the 
veteran and his representative of VA's responsibilities to 
notify and assist him with each claim, and requested that he 
advise the RO as to whether there was medical evidence 
showing treatment for his anxiety disorder (April 2004) and 
spine disorder (July 2004).  These letters also provided 
notice of what was needed to establish entitlement to a 
higher rating (evidence showing that the condition had 
worsened).  Thereafter, the veteran and his representative 
were afforded opportunities to respond.  The Board thus finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been provided ample opportunity to submit such 
information and evidence.

The aforementioned letters also provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
The letters also indicated that if the veteran told the RO 
the date and location of VA treatment, the RO would obtain 
those treatment records.  The letters also explained the 
reasonable efforts VA would make in obtaining private 
treatment records.  The letters also indicated that the 
veteran could submit his own statement as to the extent of 
his disabilities.  Additionally, in the April 2004 letter, 
the RO wrote on page 2, "If there is any other evidence or 
information that you think will support your claim, please 
let us know."  On page 2 of the July 2004 letter, the RO 
included this same sentence and added, "If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  The Board finds that the RO's April 
and July 2004 letters thus satisfied the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by a claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim(s).  

As indicated above, all four content of notice requirements 
have been met with in connection with the claim for an 
increased rating for cervical spine disability.  this appeal.  
To the extent that the April 2004 letter did not explicitly 
advise the veteran to provide any evidence in his possession 
that pertains to his claim for increase for anxiety and 
depression, the claims file reflects that the veteran has 
submitted and identified evidence in support of this claim. 
Given that fact, as well as the RO's instructions to him (to 
include, in July 2004, in connection with the cervical spine 
disability claim), the Board finds that the veteran has, 
effectively, been put on notice to provide any evidence in 
his possession that pertains to claims for increase.  
Accordingly, on these facts, the RO's omission in connection 
with the claim involving anxiety and depression is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2006).

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefit.  In the matters now 
before the Board, the April and July 2004 letters addressed 
above-the documents substantially meeting the VCAA's notice 
requirements-were furnished to the veteran before the 
September 2004 rating action on appeal; hence, Pelegrini's 
timing of notice requirement is met.

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the SOC and SSOCs, 
and that this suffices for Dingess/Hartman.  The Court also 
held that the VA must provide information regarding the 
effective date that may be assigned, and such notice was 
provided in the June 2006 letter to the veteran along with 
additional information regarding disability ratings.  The 
Board points out that the fact that this notice was provided 
after the rating decision on appeal is not prejudicial to the 
appellant.  As indicated below, because the Board herein 
denies both claims for higher rating, no disability ratings 
or effective dates are being assigned; hence, there is no 
possibility of prejudice under Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining all evidence 
necessary to substantiate his claims, to include obtaining 
available post-service VA and private medical records through 
2006.  Indeed, the Board remanded the claims in June 2006 so 
that the RO would have the opportunity to consider 
additional, recent VA outpatient treatment (VAOPT) records 
submitted after its September 2004 denial of the claims.  In 
addition, in April and July 2004, the veteran was afforded 
comprehensive VA-authorized examinations for his psychiatric 
and spine disabilities, reports of which are of record.  The 
transcript of the February 2005 RO hearing also is of record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with either claim.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies. 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
a disability determination. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as 
here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A.  Anxiety and Depression

Although the current 10 percent rating for the veteran's 
anxiety and depression has been assigned under 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9400, applicable to generalized 
anxiety, the actual criteria for rating the veteran's 
disability is set forth in a General Rating Formula for 
evaluating psychiatric disabilities other than eating 
disorders.

Pursuant to the General Rating Formula, a 10 percent rating 
is assigned for occupational and social impairment due to 
mild and transient symptoms that decrease work efficiency and 
ability to perform occupational tasks only during significant 
stress or with symptoms controlled by continuous medication.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), to 
such symptoms such as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment and mild memory loss (such as forgetting 
names, directions, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long and short-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing or maintaining effective work and social 
relationships).

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id.

The pertinent evidence reflects that the veteran is not 
entitled to a rating higher than 10 percent under the General 
Rating Formula.  

Pertinent to the claim for increase, the April 2004 VA 
examination report reflects the most comprehensive 
psychiatric findings.  During that examination, the veteran 
stated that he felt fine and did not endorse any psychiatric 
symptoms at that time.  He reported that he was not 
undergoing psychiatric treatment and took medication only as 
the occasion required ("p.r.n.").  There was no depressed 
mood, as the veteran's mood was characterized as mildly 
euthymic with no suicidal or homicidal ideation.  The 
examiner stated that there were no signs and symptoms of 
anxiety disorder.  There was no mention of suspiciousness or 
panic attacks, and the examiner stated that there was no 
evidence of behavioral or impulse dyscontrol.  There was also 
no mention of sleep impairment, and the examiner wrote that 
there were no significant cognitive impairments, thus 
indicating that there was no memory loss.  The examiner also 
noted that the veteran enjoyed many social activities in 
retirement and had a good relationship with his wife and had 
a wide social network.  The examiner concluded that the 
veteran's current psychiatric and functional status suggested 
that he was without significant psychiatric symptoms or 
functional impairment.  Thus, there was no evidence of any 
symptoms in the 30 percent criteria at the April 2004 VA 
examination, and the evidence indicated that the veteran was 
functioning well with little if any occupational or social 
impairment, and any symptoms being mild or transient and 
controlled by medication taken as needed.

The Board notes that, during the February 2005 RO hearing, 
the veteran and his representative indicated that the April 
2004 VA examination report was inadequate because it did not 
take account of the psychiatric problems that the veteran 
suffered from his erectile dysfunction, which causes him 
great embarrassment (Hearing transcript, pp. 8-14).  However, 
the April 2004 examiner stated that the veteran noted his 
continuing impotence, but indicated that he had made an 
adjustment to the problem over the years.  In any event, the 
veteran has not described symptoms included among the 
criteria for at least the next higher, 30 percent, rating as 
associated with his erectile dysfunction (a disability for 
service connection was granted, in July 2005, and for which 
the veteran has been assigned a separate rating)..

The Board also notes that the VAOPT records do not otherwise 
indicate that the veteran is entitled to a rating higher than 
10 percent for his anxiety and depression.  Other than 
depression, none of the symptoms listed as among the criteria 
for at least the next higher, 30 percent, rating were noted 
in the VAOPT records .  In this regard, a November 2004 
follow-up note indicated that the depression was mild, with 
no suicidal ideation, and the veteran felt it was better, and 
a November 2005 VAOPT note stated that a depression screen 
was positive, but that further evaluation did not indicate 
major depression and no additional information was needed at 
that time.

Finally, the Board points out that the Global Assessment of 
Functioning (GAF) score of 70 assigned by the April 2004 
examiner likewise provides no basis for assignment of any 
higher rating.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  However, the GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  

According to the DSM-IV, a GAF of 70 is assigned for an 
individual who exhibits mild symptoms such as depressed mood 
and mild insomnia or some difficulty in social, occupational, 
or school functioning, such as occasional truancy, or theft 
within the household), but is generally functioning pretty 
well and has some meaningful relationships.  Thus, in this 
case, the GAF score of 70 is consistent with the other 
evidence of record and similarly reflects a mild psychiatric 
disability warranting the current 10 percent rating. 

Under these circumstances, the Board concludes that the claim 
for a rating higher than 10 percent for the veteran's anxiety 
and depression must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence shows that the veteran's symptoms more closely 
approximate the criteria in the General Rating Formula for a 
10 percent rating, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).

B. Residuals of a Cervical Spine Fracture

In this case, the 10 percent rating for the veteran's 
residuals of cervical spine fracture was assigned under  
former DC 5290, applicable to limitation of motion of the 
cervical spine.  See 38 C.F.R. § 4.71a, DC 5290.  Under that 
diagnostic code, a 10 percent rating was assigned for slight 
limitation of motion, a 20 percent rating was assigned for 
moderate limitation of motion, and a 30 percent rating was 
assigned for severe limitation of motion.  The 10 percent has 
been in effect for over 20 years and is therefore protected.  
See 38 C.F.R. § 3.951 (2006). 

By regulatory amendment effective September 26, 2003-prior 
to the filing of the January 2004 claim for increase-
substantive changes were made to the schedular criteria for 
evaluating diseases and injuries of the spine.  In this case, 
the January 2005 SOC reflects the RO's consideration of and 
citation to the criteria in effect at the time the veteran 
filed the January 2004 claim for increase.  Hence, there is 
no due process bar to the Board appropriately considering the 
current (revised) criteria in evaluating the claim..  

The revised criteria are contained in a General Rating 
Formula for Diseases and Injuries of the Spine.  Pertinent to 
the cervical spine, that formula provides for assignment of a 
10 percent rating when forward flexion of the cervical spine 
is greater than 30 degrees but not greater than 40 degrees; 
or, combined range of motion of the cervical spine is greater 
than 170 degrees but not greater than 335 degrees; or, there 
is muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour. A 20 
percent rating is assignable when forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
cervical spine is not greater than 170 degrees; or, there is 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. A 30 percent rating 
is assignable for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  The maximum 40 percent rating for cervical 
spine disability is assignable for unfavorable ankylosis of 
the entire cervical spine.

Standard ranges of cervical spine motion are forward flexion 
to 45 degrees, lateral flexion to 45 degrees, and rotation to 
80 degrees.  See 38 C.F.R. § 4.71.

Considering pertinent evidence in light of the above, the 
Board finds that the veteran is not entitled to rating 
greater than 10 percent under the applicable criteria.  

On July 2004 VA examination-during which, in connection with 
the current claim, the most comprehensive findings for rating 
the cervical spine were obtained-forward flexion of the 
cervical spine was 0 to 50 degrees, extension was 0 to 20 
degrees, right and left lateral flexion were 0 to 30 degrees, 
each; and right and left lateral rotation were to 50 degrees, 
each.  Thus, this report reflects forward flexion greater 
than 30 degrees and a combined range of motion figure greater 
than 120 degrees (230 degrees); as such, the veteran is not 
entitled to at least the next higher, 20 percent, rating 
under the General Rating Formula.  These range of motion 
figures also reflect no ankylosis warranting a higher rating 
under the General Rating Formula.  In addition, the July 2004 
VA examination report indicates that there were no overt 
cervical spine deformities; that posture, gait, and 
curvatures of the cervical spine were within normal limits, 
and that there was no asymmetry in the appearance, symmetry, 
and rhythm of spinal motion.  July 2004 X-rays showed 
extensive multi-level degenerative changes with no definite 
evidence of healed fracture deformity although the latter 
could not be excluded given the extent of the underlying 
changes.  Thus, there was no evidence of muscle spasm or 
guarding severe enough to result in an abnormal spinal 
contour warranting a 20 percent rating under the General 
Rating Formula.  In addition, there was no numbness, 
weakness, bladder complaints, bowel complaints, no upper 
extremity radiculopathy, muscle strength and sensory were 
within normal limits, and upper extremity deep tendon 
reflexes were symmetrical +2.  Hence, there were no 
neurological abnormalities warranting a separate rating under 
Note 1 to the General Rating Formula, or evidence of disc 
syndrome warranting consideration of the revised criteria for 
rating such disability (i.e., on the basis of incapacitating 
episodes).  

There also is no evidence in the VAOPT records that otherwise 
indicates that a rating higher than 10 percent is warranted.  
Although June 2006 VAOPT notes indicated that there were 
neuropathies at both wrists, this was attributable to 
degenerative changes of the hand joints as indicated in June 
2005 X-rays, which noted degenerative changes involving both 
carpometacarpal joints, lateral bones of the carpus and 
radiocarpal joints.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination, to include on repeated use and during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).   The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion. 
Johnson v. Brown, 9 Vet. App. 7 (1996).  In this case, the 
Board has considered the veteran's assertions as to his neck 
pain and tightness and associated functional loss (see 
hearing transcript, pp.4-5), but finds that the current 10 
percent rating properly compensates him for the extent of his 
functional loss due to pain.  As noted by July 2004 VA 
orthopedic examiner,  the veteran claimed no flare-ups with 
respect to his cervical spine, and no pain on range of motion 
testing of the cervical spine was then noted.  The Board also 
notes that no findings as to any weakness, fatigability, 
decreased endurance, or incoordination is noted in the July 
2004 VA examination or in the VAOPT records.

As a final point, the Board notes that, given the January 
2004 date of the claim for increase, the Board has, 
appropriately, considered the claim in light of the rating 
criteria in effect since September 26, 2003.  However, even 
if, given the protected status of the 10 percent rating 
assigned under DC 5290, the provisions of that diagnostic 
code (cited to in the rating decision on appeal and the SOC) 
remained for consideration, no more than the current 10 
percent rating would be assignable.  These findings reflect 
normal forward flexion, and only slightly limited lateral 
flexion and rotation.  As such, the range of cervical spine 
motion is slight overall, which is consistent with the 10 
percent rating under DC 5290, even when functional loss duet 
to pain is considered.  

Under these circumstances, the claim for a rating higher than 
10 percent for residuals of a cervical spine fracture must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert,  1 Vet. 
App. at 56.


ORDER

An increased rating for anxiety and depression, currently 
evaluated as 10 percent disabling, is denied. 

An increased rating for residuals of a cervical spine 
fracture, currently evaluated as 10 percent disabling, is 
denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


